FILED
                              NOT FOR PUBLICATION                            SEP 17 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



YONGFENG XIAO,                                    No. 10-71701

               Petitioner,                        Agency No. A098-442-033

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Yongfeng Xiao, a native and citizen of China, petitions pro se for review of

a Board of Immigration Appeals’ order dismissing her appeal from an immigration

judge’s (“IJ”) decision denying her application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, including adverse credibility findings, Farah v. Ashcroft,

348 F.3d 1153, 1156 (9th Cir. 2003), and review de novo due process challenges,

Shin v. Mukasey, 547 F.3d 1019, 1023 (9th Cir. 2008). We deny the petition for

review.

        Substantial evidence supports the agency’s adverse credibility determination

based on Xiao’s conflicting testimony and documentary evidence regarding her

name, date of birth, and identification number. See Farah, 348 F.3d at 1156. The

agency was not compelled to accept Xiao’s explanations for the inconsistencies.

See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). In the absence of credible

testimony, Xiao’s asylum and withholding claims fail. See Farah 348 F.3d at

1156.

        Because Xiao’s CAT claim is based on the same testimony the agency found

not credible, and the record does not compel the finding it is more likely than not

that she would be tortured if returned to China, her CAT claim also fails. See id. at

1156-57.

        Finally, Xiao’s contention that the IJ erred by not holding an additional

hearing lacks merit because Xiao had three evidentiary hearings with a reasonable

opportunity to present her claims. See Shin, 547 F.3d at 1024-25 (rejecting due


                                            2                                   10-71701
process claim where petitioner was not prevented from reasonably presenting her

case).

         PETITION FOR REVIEW DENIED.




                                        3                                  10-71701